Case 3:20-cv-00308-TAD-KLH Document 53 Filed 08/10/20 Page 1 of 1 PageID #: 307



                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                      MONROE DIVISION

CHARLEY JAMES                                              CASE NO. 3:20-CV-00308 SEC. P

VERSUS                                                     JUDGE TERRY A. DOUGHTY

SAMMY BYRD, ET AL.                                         MAG. JUDGE KAREN L. HAYES

                                       JUDGMENT

        The Report and Recommendation of the Magistrate Judge [Doc. No. 51] having been

 considered, together with the written Objections [Doc. No. 52] thereto filed with this Court, and,

 after a de novo review of the record, finding that the Magistrate Judge's Report and

 Recommendation is correct,

        IT IS ORDERED, ADJUDGED, AND DECREED that the motion for summary

 judgment [Doc. No. 41] filed on behalf of the lone, remaining defendant, Nurse or “Ms.” Welch,

 is GRANTED, and that plaintiff’s remaining claims against said defendant are DISMISSED,

 without prejudice on the merits, but DISMISSED with prejudice for purposes of proceeding in

 forma pauperis pursuant to 28 U.S.C. ' 1915. The case is closed.

        MONROE, LOUISIANA, this 10th day of August, 2020.



                                                      ____________________________________
                                                      TERRY A. DOUGHTY
                                                      UNITED STATES DISTRICT JUDGE
